Citation Nr: 0610192	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for Type II diabetes 
mellitus, to include as due to exposure to Agent Orange.  The 
veteran, who had active service from January 1974 to April 
1981, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  More 
specifically, it appears additional VA records are 
outstanding.  In April 2004, the veteran underwent a biopsy 
of his kidneys, as a result of which he was diagnosed with 
chronic renal failure secondary to diabetic 
glomerulosclerosis.  In July 2005, the veteran testified at 
his BVA hearing that the VA physician who conducted the 
biopsy of his kidneys had written a letter relating the 
veteran's type II diabetes mellitus to his period of active 
service.  Specifically, this letter indicated that the 
current condition of his kidneys suggested that the veteran 
had had diabetes mellitus for a period of approximately 25 
years, which would coincide with his period of active 
service.  Transcript at 9.  This letter does not appear to be 
in the claims folder, although the veteran stated that the 
physician had submitted the letter and provide him a copy.  
VA treatment records should be obtained, if available.  See 
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

It also appears that VA has not satisfied its duty to assist 
the veteran in obtaining private evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  VA treatment records reflect that the veteran 
was first diagnosed with type II diabetes mellitus in 1986.  
In July 2005, the veteran testified that he was initially 
diagnosed in February 1986, when he underwent a physical 
examination in conjunction with new employment.  The veteran 
testified that from the time of his initial diagnosis, he 
received treatment from a private physician whose name he 
knew, but was unable to recall at the time of the hearing, 
for a period of approximately four years.  Because VA is on 
notice that there are additional records that may be 
applicable to the veteran's claim, these records should be 
obtained.  If possible, the veteran himself is asked to 
obtain these records and submit them to the VA in order to 
expedite the process.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
letter pertaining to the veteran's 
diabetes written by the VA physician at 
the Cincinnati, Ohio VAMC who either 
performed the veteran's renal biopsies, 
or has treated him for his renal 
conditions.  A negative reply is 
requested if such a letter cannot be 
located.  Additionally, ask the veteran 
himself to submit a copy of the letter 
he testified the physician provide him.

2.  After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file private medical records 
dating from the veteran's initial 
diagnosis of diabetes mellitus in 
February 1986.  All attempts to secure 
these records must be documented in the 
claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

